DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 and 03/29/2022 was filed after the mailing date of the application on 12/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (KR1020190126924 as US Pub. 20210110751).
Regarding claim 1, Choi discloses:
A display driving system, (at least refer to fig. 1 and paragraph 36. Describes a display device 100 may comprise a panel 110, a data driving circuit 120, a gate driving circuit 130) comprising: 
A power management circuit, configured to receive an input voltage and output a working voltage according to the input voltage, (at least refer to fig. 2 and paragraph 48. Describes the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110. In one embodiment, the power management integrated circuit 150 may differently adjust the fluctuation range of a driving voltage DRV according to an operation status of the panel 110); and 
A timing circuit, electrically connected to the power management circuit, configured to receive the working voltage and output a predetermined command to the power management circuit, (at least refer to fig. 2 and paragraphs 41, 48. Describes a data processing circuit 140 may be referred to as a timing controller. Para. 48, describes: the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110); 
Wherein the power management circuit is further configured to select a predetermined working mode according to the predetermined command such that the power management circuit works in the predetermined working mode, (at least refer to fig. 2 and paragraphs 47-48, 63. Describes the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110. Para. 63, describes: Power PWR to be supplied may be transferred from the power management integrated circuit to external circuits in a form of a driving voltage DRV. For example, generated voltages may be outputted in a first term and stored voltages may be outputted in a second term).
Regarding claim 10, Choi discloses:
An electronic equipment, comprising a display driving system, (at least refer to fig. 1 and paragraph 36. Describes a display device 100 may comprise a panel 110, a data driving circuit 120, a gate driving circuit 130) the display driving system comprising: 
A power management circuit, configured to receive an input voltage and output a working voltage according to the input voltage, (at least refer to fig. 2 and paragraph 48. Describes the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110. In one embodiment, the power management integrated circuit 150 may differently adjust the fluctuation range of a driving voltage DRV according to an operation status of the panel 110); and 
A timing circuit, electrically connected to the power management circuit, configured to receive the working voltage and output a predetermined command to the power management circuit, (at least refer to fig. 2 and paragraphs 41, 48. Describes a data processing circuit 140 may be referred to as a timing controller. Para. 48, describes: the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110); 
Wherein the power management circuit is further configured to select a predetermined working mode according to the predetermined command such that the power management circuit works in the predetermined working mode, (at least refer to fig. 2 and paragraphs 47-48, 63. Describes the power management integrated circuit 150 may receive a timing control signal DIS_T and control a driving voltage DRV according to an operation status of the panel 110. Para. 63, describes: Power PWR to be supplied may be transferred from the power management integrated circuit to external circuits in a form of a driving voltage DRV. For example, generated voltages may be outputted in a first term and stored voltages may be outputted in a second term).
Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not disclose or suggest wherein the predetermined working mode comprise a TV display mode and a business display mode; and the predetermined command is a TV display command and a business display command; and wherein when the power management circuit works in the TV display mode, the predetermined command is the TV display command; and when the power management circuit works in the business display mode, the predetermined command is the business V display command.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/14/2022